— In an action to permanently enjoin defendants from enforcing Local Law No. 2-78 of the Town of Huntington, plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated November 20, 1978, which denied their motion for a temporary injunction. Order modified, by adding after the words "motion is denied” the following: "except said motion is granted as to paragraph 2 of subdivision A and paragraph 3 of subdivision B of section 54-11 and paragraph 2 of subdivision D of section 54-12 of Local Law 2-78.” As so modified, order affirmed, without costs or disbursements, and the action is remitted to the Supreme *906Court, Suffolk County, for an immediate trial. "A careful and searching examination of all relevant factors” (7A Weinstein-Korn-Miller, NY Civ Prac, par 6301.05) indicates that a trial may show that Local Law No. 2-78 (§ 54-11, subd A, par 2; subd B, par 3) of the Town of Huntington are unlawfully discriminatory against bordering nonresident towmen, and in violation of section 80 of the General Municipal Law, and that section 54-12 (subd D, par 2) of said Local Law is invalid (see Richard’s Serv. Sta. v Town of Huntington, 79 Misc 2d 834, mod on other grounds 47 AD2d 963). The pendente lite enforcement of those portions of Local Law No. 2-78 would cause irreparable injury to plaintiffs if they were ultimately successful in this litigation. They are therefore entitled to a temporary injunction against enforcement of the stated portions of the ordinance. The determination as to all of the contested portions of Local Law No. 2-78 (including the contested portions not mentioned above) should await a trial, since the issues cannot be decided solely on the present record. The plaintiffs are directed to place this case on the calendar forthwith and Special Term is directed to prefer this action for trial. If plaintiffs should fail to comply with the foregoing condition or fail to be ready to proceed to trial when reached, the defendants may apply at Special Term for a vacatur of the injunction. Suozzi, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.